DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification.
The International search report dated 3 July 2018 is based on a related JP application and the remaining references cited therein have been considered. Those remaining references (foreign patent documents 1-7) being of a general background category.
Drawings
The drawing(s) filed on 12/02/2019 are accepted by the Examiner.
Status of Claims
Claims 8-14 are pending in this application.
Claims 1-7 are canceled. 
Claims 8-14 are new. 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a component information storage unit” in claim(s) 8-14.
“a component image storage unit” in claim(s) 8-14.
“a rendering unit” in claim(s) 8-14. 
“a component image accumulation unit” in claim(s) 8-14.
“a print object configuration unit” in claim(s) 8-14.
 “a print object configuration information storage unit” in claim(s) 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
(a)	Claim(s) 8-14: ‘a component information storage unit’ corresponds to Fig. 11 – element 112. The component information storage unit 112 is capable of storing two or more instances of component information, in association with the print object identifier. The component information that is stored in the component information storage unit 112 may be information that is generated by the processing unit 13, ¶ [0065].
(b)	Claim(s) 8-14: ‘a component image storage unit’ corresponds to Fig. 11 – element 113. The component image storage unit 113, for example, is capable of storing two or more component images associated with two or more instances of component information that are stored in the component information storage unit 112. Two or more component images that are stored in the component image storage unit 113, for example, may be two or more images that are acquired by rendering each of two or more instances of component information with the rendering unit 133, ¶ [0163].
(c)	Claim(s) 8-14: ‘a rendering unit’ corresponds to Fig. 11 – element 133. The rendering unit 133 performs the rendering. The rendering, for example, may include one or more types of processing’s of processing of converting the vector data into the bitmap data, processing of converting a certain type of bitmap data into the other type of bitmap data, or processing of adjusting the image quality, and processing of decompressing a processing result in a frame memory or the like, ¶ [0165].
(d)	Claim(s) 8-14: ‘a component image accumulation unit’ corresponds to Fig. 11 – element 134. The component image accumulation unit 134 accumulates the 
(e)	Claim(s) 8-14: ‘a print object configuration unit’ corresponds to Fig. 11 – element 132a. the print object configuration unit 132a is capable of configuring the print object that is identified by the print object identifier by acquiring the two or more component images from the component image storage unit 113, and by compositing the two or more component images, after all of two or more instances of component information for configuring the print object identified by the print object identifier included in the print object configuration information that is stored in the print object configuration information storage unit 111 are on hand, ¶ [0188].
(f)	Claim(s) 12: ‘a print object configuration information storage unit’ corresponds to Fig. 11 – element 111. In the print object configuration information storage unit 111, the print object configuration information that is information for configuring the print object is stored. The print object configuration information includes a print object identifier for identifying one print object and two or more component identifiers for identifying the component information for configuring the print object that is identified by the print object identifier. Furthermore, the print object identifier may be information that is capable of identifying the print object, or may be a print object name, a number string, an alphabet string, or the like, but the print object identifier is not limited. In addition, the component identifier may be information that is capable of identifying the component, or may be a component name, a number string, an alphabet 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they cover both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
“[a] transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Specifically, Applicant’s specification describes at Applicant specification ¶ [0149] that “The program for allowing the server 900 to execute the function of the print server device 1 may be stored in the CD-ROM 921, may be inserted into the CD-ROM drive 905, and may be transmitted to the hard disk 914. Alternatively, the program may be transmitted to the computer 901 through the network such as the internet, and may be stored in the hard disk 914. The program is loaded in the RAM 913 at the time of being executed. Furthermore, the program may be directly loaded from the CD-ROM 921 or the network. In addition, the program may be written in the server 900 through other detachable recording media (for example, a DVD, a memory card, or the like) instead of the CD-ROM 921. The program may not necessarily include an operating system (OS) for executing the function of the print server device 1, a third-party program, or the like, in a reference numeral of 901 indicating the details of the computer. The program may include only a part of a command that calls out a suitable function or a module under control such that a desired result is obtained. The operation of the server 900 is known, and thus, the detailed description will be omitted” describes and as a result is drawn to a recording medium that covers both transitory and non-transitory embodiments. Thus, the claims are not eligible subject matter. It is recommended to amend and narrow the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0320420 A1 Mochizuki et al. (hereinafter referred to as “Mochizuki”) in view of JP 2002-41253 to Akihiko, as evidenced by the English language machine translation of Akihiko (hereinafter referred to as “English language machine translation of Akihiko”).
Note that English language machine translation of Akihiko” was also cited in the Japanese counterpart to this application and provided by Applicant in the 12/02/2019 Information Disclosure Statement (IDS).
With respect to claim 8, Mochizuki discloses a print server device (Fig. 2 – element 10, printing control apparatus), comprising: 
a component information storage unit (Fig. 4 – existing Hot Folder 54) in which two or more instances of component information are stored in association with print object identifiers for identifying one print object (Para [0069 and 0070]; Fig. 4 – wherein normal printing condition information and trial printing condition information are stored identifying the submitted manuscript data 21); 
a component image storage unit (Fig. 4 – element 6, saved data) in which two or more component images associated with the two or more instances of component information are stored (Para [0066]; Fig. 2 – element 6 saved data and element 51 printing data A; wherein the printing data A, which represent a collection of the submitted manuscript data 21, normal printing and trial printing conditions, may also be used at the time of re-printing if they are saved as saved data 6. Moreover, if the normal printing and trial printing conditions are provided in advance as a printing condition template 55, the normal printing and trial printing conditions may easily be set with the prepress operation process 4 in the printing system 9A in FIG. 4); 
a rendering unit (Fig. 4 – element 5, printing operation process) for performing rendering on each of one or more instances of component information stored in the component information storage unit and acquiring the component image that is an image of a component (Para [0056]; wherein the set normal printing and trial printing conditions are sent, with the submitted manuscript data, as printing data (printing data A) to the printing operation process 5. In the printing operation process 5, according to a printing instruction from the operator 31, the printing data A are converted to printing data 52 (printing data A2) or printing data 53 (printing data A1), which can be interpreted by the printing apparatus 30, after which the converted results are transmitted to the printing data management unit 16 {Interpretation: the data conversion process corresponds to applicant claimed limitation of rendering process}); 
a component image accumulation unit (Fig. 4 – element 16, print data management unit) for accumulating the component image acquired by the rendering unit (Para [0068]; wherein if the printing apparatus 30 supports the JDF, for example, the conversion process in the printing operation process 5 is not needed if the trial printing condition or normal printing condition of the printed data A1 and A2 is described in JDF. Moreover, for the printing data A1 and A2, the printing data management unit 16 manages an order of outputting (an order of printing), etc. Moreover, the printing data A are not limited to the printing operation process 5, so that they may be converted to the printing data A1 or A2 by the printing data management unit 16) in the component image storage unit (Fig. 4 – element 6, saved data).

English language machine translation of Akihiko, working in the same field of endeavor, recognizes this problem and teaches a print object configuration unit for configuring a print object by compositing the two or more component images stored in the component image storage unit (Para [0015-0019]; wherein the typesetting terminal device 4 partially typesets a newspaper page, sequentially creates page components, and finally performs layout for one page. When one component that composes the paper is created in the step of creating one newspaper page, if necessary, a part of the created component is stored in the page file 5 of the server 1 before the final page is output. The typesetting data of one component obtained by partially typesetting the newsprint is, for example, a rectangular typeset area, a table, Such as a headline. In addition, trial printing of the typesetting data of one component is performed as necessary. In the trial printing of the composition data of one component, after storing the composition data of one component in the space file 5, a trial printing output instruction a is output from the formatting terminal device 4 to the output processing means 6 of the server 1 […] That is, when the typesetting data is output, the version information in the typesetting data is registered in the version information in the output image data. When the same typesetting data is output for the second time or later, the version information in the output image data is updated with the version information in the typesetting data. If a rasterization error occurs in the rasterization process by the paper surface rasterizer 7, the output image data file 9 Is stored in the development error information file 10 of the server 1 without storing the information).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Mochizuki to apply a print object configuration unit for configuring a print object by compositing the two or more component images stored in the component image storage unit as taught by English language machine translation of Akihiko since doing so would have predictably and advantageously allows provide a newsprint processing apparatus capable of quickly correcting and changing output image data and quickly removing a development error portion and to reduce the time for creating the output image data (see at least English language machine translation of Akihiko, Abstract and Para [0014]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 8 is incorporated, Mochizuki discloses wherein the rendering unit (Fig. 4 – element 5, printing operation process) determines whether or not the rendering is performed on the component information, on the basis of a rendering condition that is a condition for performing the rendering (Para [0055 and 0056]; wherein In the prepress operation process 4, normal printing and trial printing conditions are set for the submitted manuscript data 21. Setting of the normal printing and trial printing conditions are performed with reference to printing apparatus location information 24 which indicates capabilities of the printing apparatus 30, including post-processing functions such as stapling, punching, mono-chrome/color printing, and the sheet size of the paper-supplying tray. The set normal printing and trial printing conditions are sent, with the submitted manuscript data, as printing data (printing data A) to the printing operation process 5. In the printing operation process 5, according to a printing instruction from the operator 31, the printing data A are converted to printing data 52 (printing data A2) or printing data 53 (printing data A1), which can be interpreted by the printing apparatus 30, after which the converted results are transmitted to the printing data management unit 16), performs the rendering on the component information with the case of satisfying the rendering condition as a trigger, and acquires the component image (Para [0068]; wherein if the printing apparatus 30 supports the JDF, for example, the conversion process in the printing operation process 5 is not needed if the trial printing condition or normal printing condition of the printed data A1 and A2 is described in JDF. Moreover, for the printing data A1 and A2, the printing data management unit 16 manages an order of outputting (an order of printing), etc. Moreover, the printing data A are not limited to the printing operation process 5, so that they may be converted to the printing data A1 or A2 by the printing data management unit 16).
With respect to claim 10, which claim 9 is incorporated, Mochizuki fails to explicitly disclose wherein the rendering condition is a condition relevant to a timing.
However, English language machine translation of Akihiko, working in the same field of endeavor, recognizes this problem and teaches wherein the rendering condition is a condition relevant to a timing (Para [0005]; wherein the time from completion of the paper to printing of the paper with a rotary press is limited, and it is necessary to develop the finally completed paper in a short time. Further, when a development error occurs when the paper is developed, it is necessary to find the error location and remove the error location in a short time).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Mochizuki to apply wherein the rendering condition is a condition relevant to a timing as taught by English language machine translation of Akihiko since doing so would have predictably and advantageously allows provide a newsprint processing apparatus capable of quickly correcting and changing output image data and quickly removing a development error portion and to reduce the time for creating the output image data (see at least English language machine translation of Akihiko, Abstract and Para [0014]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 13, (drawn to a method) the proposed combination of Mochizuki in view of English language machine translation of Akihiko, explained in the rejection of device claim 8 renders obvious the steps of the method of claim 13, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claim 8 is equally applicable to claim 13.
With respect to claim 14, (drawn to a recording medium) the proposed combination of Mochizuki in view of English language machine translation of Akihiko, explained in the rejection of device claim 8 renders obvious the steps of the recording medium of claim 14, because these steps occur in the operation of the device as . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0320420 A1 Mochizuki et al. (hereinafter referred to as “Mochizuki”) in view of JP 2002-41253 to Akihiko, as evidenced by the English language machine translation of Akihiko (hereinafter referred to as “English language machine translation of Akihiko”) as applied to claim 1 above, and further in view of 2016/0277641 A1 “Shiraishi”.
With respect to claim 11, which claim 9 is incorporated, neither Mochizuki nor English language machine translation of Akihiko appears to explicitly disclose wherein the rendering condition includes a condition relevant to an attribute value of the component, and the rendering unit performs the rendering or does not perform the rendering, in accordance with the attribute value of the component.
However, Shiraishi, working in the same field of endeavor, recognizes this problem and teaches wherein the rendering condition includes a condition relevant to an attribute value of the component (Para [0089]; Fig. 11 – S1101; wherein the validity flag generation unit 124 acquires the block images of the RGB image based on the image configuration information input from the PDL analysis unit 122 (step S1101). Specifically, the validity flag generation unit 124 acquires the block images by acquiring, in units of 8 pixels, the pixels at the respective positions of the pixels represented by the image configuration information), and the rendering unit performs the rendering or does not perform the rendering, in accordance with the attribute value of the component (Para [0090]; Fig. 11, S1102, S1103 and S1104; wherein having acquired the block images, the validity flag generation unit 124 determines whether or not each of the acquired block images includes a pixel having a pixel value to be rendered (step S1102). The pixel value to be rendered is other than a pixel value representing background color (i.e., invalid pixel value), and is the value of a pixel rendered in the image forming and outputting operation. The background color refers to the color of a portion of the sheet in which the image is not rendered in the image forming and outputting operation, and is white color in the present embodiment).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Mochizuki in view of English language machine translation of Akihiko to apply wherein the rendering condition includes a condition relevant to an attribute value of the component, and the rendering unit performs the rendering or does not perform the rendering, in accordance with the attribute value of the component as taught by Shiraishi since doing so would have predictably and advantageously allows provide an improved image processing apparatus that performs image processing on the acquired target image to generate rendering information for rendering the target image (see at least Shiraishi, Para [0008 and 0009]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 12 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 12, when considering claim 12 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the print object configuration unit configures a non-final print object by compositing one or more component images that are associated with one or more instances of component information identified by the print object identifiers and are stored in the component image storage unit, before all of the instances of component information that are associated with the two or more component identifiers pairing up with the print object identifiers included in the print object configuration information and configure the print object identified by the print object identifier included in the print object configuration information are on hand.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0271364 A1 “Chapman et al.” teaches a method and system create an image-based pattern color space for use in conjunction with rendering a print job. The pattern color space is defined, in a page description language, by a variable portion, a fixed portion, and a bounding shape. A procedure is defined for painting the variable and fixed portions within the bounding shape. The variable portion is based upon variable data associated with the print job and the fixed portion is an image associated with the print job such that a gloss mark is created in rendering the print job by painting a gloss mark font text symbol with 
US 2008/0240766 A1 “Sugihara” teaches a method of controlling a job interruptible image forming device in which job interrupting is enabled, includes a step of storing contents of respective job settings of an interrupted first job and an interrupting second job respectively, a step of causing a display to indicate that the respective job settings of the first job and the second job coexist, and a step of activating job setting windows for respective job settings selectively on the display in response to a selection entry of a user. 
US 8,218,178 B2 “Ebitani” teaches an image processing apparatus including; a determinant image management unit managing identification information in association with protecting information specifying processing allowance and a determinant image determining a spoofing; a reader reading an image containing the identification information in response to an action to process; an extraction unit extracting the identification information from the image; an acquisition unit acquiring the protecting information and the determinant image; a first determination unit determining allowance of the processing based on the protecting information; a second determination unit determining spoofing based on differential information between the determinant image and the read image; a third determination unit determining processing allowance of the read image based on results of determination by the first and second determination unit; and an image processor performing image processing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672